BOND, C. J.
This case is here hy certification from the St. Louis Court of Appeals, upon the dissent of one of its judges, because he deemed the decision of his brethren in conflict with the ruling of the Kansas City Court of Appeals. [Boeckler Lumber Co. v. Wahlbrink, 191 Mo. App. 334, et seq.]
The opinion of the majority of the Court of Appeals contains a full statement of the facts in this cause and reaches a correct conclusion as to its proper determination. The decision of that court is, therefore, approved, and .the judgment of the trial court herein is reversed and the cause remanded with directions to enter judgment in accordance with the directions contained in the majority opinion of the St. Louis Court of Appeals. It is so ordered.
PER CURIAM: — The foregoing opinion of Bond, J., from Division One is adopted as the opinion of Court in Banc.
Walker, Earis and Graves, JJ., concur; Blair, Woodson and Williams', JJ., dissent.